                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

  JESSE R. OSBORNE,                             )
                                                )        Case No. 3:20-cv-89
         Plaintiff,                             )
                                                )        Judge Travis R. McDonough
  v.                                            )
                                                )        Magistrate Judge Debra C. Poplin
  CENTRAL KNOX, INC.,                           )
                                                )
         Defendant.                             )
                                                )
                                                )


                                            ORDER


        On May 8, 2020, the parties’ filed a joint motion for approval of settlement (Doc. 10)

 requesting that the Court enter an order approving the parties’ settlement agreement. The Court

 referred the motion to United States Magistrate Judge Debra C. Poplin (Doc. 11), who issued a

 report and recommendation on July 10, 2020, recommending that the Court grant the joint

 motion (Doc. 13). No party filed timely objections to Magistrate Judge Poplin’s report and

 recommendation. Nevertheless, the Court has conducted a review of the report and

 recommendation, as well as the record, and agrees with Magistrate Judge Poplin’s well-reasoned

 conclusions. Accordingly, the Court ACCEPTS and ADOPTS Magistrate Judge Poplin’s report

 and recommendation (Doc. 13) and will ORDER as follows:

        1. The joint motion for approval of settlement (Doc. 10) will be GRANTED;

        2. The proposed settlement, as contained in the parties’ settlement agreement, will be
           APPROVED;

        3. Plaintiff’s claims will be DISMISSED WITH PREJUDICE; and

        4. The Clerk will be DIRECTED to close the case.



Case 3:20-cv-00089-TRM-DCP Document 14 Filed 07/31/20 Page 1 of 2 PageID #: 39
       AN APPROPRIATE JUDGMENT WILL ENTER.

                                    /s/ Travis R. McDonough
                                    TRAVIS R. MCDONOUGH
                                    UNITED STATES DISTRICT JUDGE




                                    2
Case 3:20-cv-00089-TRM-DCP Document 14 Filed 07/31/20 Page 2 of 2 PageID #: 40
